Affirmed and Opinion Filed June 3, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00273-CV

                    CAROLYN S. THOMAS, Appellant
                                V.
                 DALLAS HOUSING AUTHORITY, Appellee

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-00824

                        MEMORANDUM OPINION
            Before Justices Partida-Kipness, Pedersen, III, and Nowell
                         Opinion by Justice Pedersen, III
      Appellant Carolyn S. Thomas challenges the trial court’s April 12, 2021 order

granting appellee Dallas Housing Authority’s plea to the jurisdiction and dismissing

Thomas’s claims for lack of subject matter jurisdiction. In a single issue, Thomas

contends the trial court erred by granting the plea and dismissing her claims with

prejudice. We affirm.

                                   Background

      Thomas resides in an apartment managed by the Dallas Housing Authority

(the DHA). Over time she has reported numerous instances of alleged misconduct

by DHA. She contends that DHA has retaliated against her for making those reports.
Thomas filed this suit pro se, alleging a number of legal claims, most of which she

stated were being “deferred” for later explanation.1 The clear premise of her original

pleading is her claim of “constant retaliatory measures against me taken by Dallas

Housing Authority.” Thomas filed one addendum to her original petition,

specifically pleading claims for retaliation and intentional infliction of emotional

distress.

        DHA filed its plea to the jurisdiction, alleging that Thomas’s claims were

barred by governmental immunity and therefore should be dismissed. The trial court

granted the plea and dismissed Thomas’s claims with prejudice.

        This appeal followed.




   1
       Thomas’s original petition listed the following causes of action:
        1. Continuous Breach of Lease/Contract—Deferred to Addendum to be entered into the
        Court at later date.

        2. Fraudulent Claims— Managers were unwilling to enforce rules put forth in contract. The
        rest is deferred to Addendum to be entered at later date.

        3. Extreme Negligence by Management. Due to ongoing investigation (I hope), Plaintiff is
        limited in discussing this, although the magnitude is such that it warrants my concern for
        the future of my now relatively good health.

        4. Intentional Infliction of Emotional Distress/Specifics to be deferred.

        5. Threatening the Safety of Surrounding Community and City as a Whole (encouraging
        young children and youth gangs within the complex to bully, harass, and intimidate tenants
        (including Plaintiff) that report their wrong doings to the proper authority. This type of
        encouragement emboldens the youth gangs to go out into surrounding communities to beat
        and rob citizens of these areas.)

        6. Conspiracy/Specifics to be deferred.



                                                    –2–
                        The DHA’s Plea to the Jurisdiction

      Thomas contends that the trial court erred by granting DHA’s plea. She

responded to the plea in the trial court below with this statement:

      JURISDICTION: Defendant’s attorney claims this court has no
      jurisdiction over the subject matter that Plaintiff has entered into the
      court. I am sure the court knows where its jurisdiction starts and end[s].
      I contacted over forty of the court’s mediators, I assume that they were
      all lawyers. None seemed to have a court jurisdictional problem.
      Government Code. Title 2. Judicial Branch Subtitle A. Courts-Chapter
      24. 007. JURISDICTION. (a) The district court has the jurisdiction
      provided by Article V, Section 8, of the Texas Constitution. (b) A
      district court has original jurisdiction of a civil matter in which the
      amount in controversy is more than $500.
      Sec. 24,008. Other Jurisdiction: The district court may hear and
      determine any cause that is cognizable-by courts of law or equity.
      I, Plaintiff/Relator have the right to file suit and to a fair and just
      hearing.
In this Court, Thomas again speaks to the statutory jurisdiction of the district court.

However, she does not address the fundamental basis of DHA’s plea to the

jurisdiction: governmental immunity.

      Our starting point is the settled premise that in Texas, a governmental unit is

immune from civil liability unless the Legislature has waived immunity. Dallas

Cnty. Mental Health & Mental Retardation v. Bossley, 968 S.W.2d 339, 341 (Tex.

1998). Governmental immunity from suit defeats a trial court’s subject matter

jurisdiction for lawsuits against governmental units and is properly asserted in a plea




                                         –3–
to the jurisdiction. Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 225–

26 (Tex. 2004).

        Whether a court has subject matter jurisdiction is a question of law that we

review de novo. Id. at 226. When, as here, a plea to the jurisdiction challenges the

pleadings, we determine whether the plaintiff has alleged facts that affirmatively

demonstrate the trial court’s jurisdiction to hear the case. Id. We construe the

plaintiff’s pleadings in favor of jurisdiction, we look to the plaintiff’s intent, and we

accept the facts alleged as true. Id. at 226, 228. “To prevail, the party asserting the

plea must show that, even if the allegations in plaintiff’s pleadings are taken as true,

there remains an incurable jurisdictional defect on the face of the pleadings depriving

the trial court of subject matter jurisdiction.” Hous. Auth. of City of Dallas v.

Killingsworth, 331 S.W.3d 806, 810 (Tex. App.—Dallas 2011, pet. denied).

        It is undisputed that DHA is a governmental unit. See TEX. LOC. GOV’T CODE

ANN. § 392.006.2 DHA’s plea argued that the trial court lacked subject matter

jurisdiction in this case for two reasons: (1) Thomas’s claims are not among those

for which the Texas Legislature has waived governmental immunity, and (2)

Thomas’s claims—retaliation and intentional infliction of emotional distress—are



   2
       Section 392.006 states:
        For all purposes, including the application of the Texas Tort Claims Act (Chapter 101,
        Civil Practice and Remedies Code), a housing authority is a unit of government and the
        functions of a housing authority are essential governmental functions and not proprietary
        functions.

                                                  –4–
intentional torts, for which governmental immunity is not waived.3 We conclude that

both grounds support the trial court’s order granting the plea.

        First, the Texas Tort Claims Act, TEX. CIV. PRAC. & REM. CODE ANN. ch. 101,

waives governmental immunity only in certain specific circumstances: claims

arising from the operation or use of motor-drive vehicles or equipment, id.

§ 101.021(1); claims caused by the condition or use of tangible personal or real

property, id. § 101.021(2); and claims arising from premises defects, id. § 101.022.

No allegation raised in Thomas’s pleadings involves DHA’s use of motor vehicles

or equipment, or DHA’s use of its personal or real property, or defects in DHA’s

premises. The Texas Supreme Court has instructed that statutory waivers of

immunity are to be construed narrowly. Tex. Adjutant Gen.’s Office v. Ngakoue, 408

S.W.3d 350, 353 (Tex. 2013). Thomas’s claims do not fall within the narrow waivers

of the Tort Claims Act. CIV. PRAC. & REM. §§ 101.021, 101.022. Thus, the

Legislature has not waived immunity for her claims.

        Second, the Act specifically states that its waivers of immunity do not apply

to claims “arising out of assault, battery, false imprisonment, or any other intentional

tort.” Id. § 101.057(2). Thomas’s pleadings allege concerted retaliatory conduct that


    3
       We limit our consideration to Thomas’s claims of retaliation and intentional infliction of emotional
distress because the record indicates she never supplemented her pleadings with allegations sufficient to
state claims for any other tort or for breach of her lease.
    We note that Thomas has continued to raise new factual allegations throughout her briefing in this
Court. However, we may not consider factual assertions that appear solely in briefs and are not supported
by the record made in the trial court. See Marshall v. Hous. Auth. of City of San Antonio, 198 S.W.3d 782,
789 (Tex. 2006).
                                                   –5–
has been directed by DHA and that employs networks of individuals (including DHA

employees, gang members, and fellow tenants) and entities (including banks and real

estate agencies) to engage in continuous harassment of Thomas. We accept these

factual allegations as true. See Miranda, 133 S.W.3d at 228. We conclude that

Thomas has pleaded an intentional tort of retaliation. See San Antonio Hous. Auth.

Found., Inc. v. Smith, No. 04-10-00759-CV, 2011 WL 3627699, at *3 (Tex. App.—

San Antonio Aug. 17, 2011, no pet.) (mem. op., not designated for publication)

(plaintiffs, who alleged housing authority damaged and destroyed their personal

property because plaintiffs complained about mold in their housing unit, pleaded

intentional tort of retaliation). However, Thomas is statutorily precluded from

asserting retaliation against DHA. See id. (citing CIV. PRAC. & REM. § 101.057(2)).

Likewise, intentional infliction of emotional distress is an intentional tort for which

governmental immunity has not been waived. Dallas Cnty. Sch. v. Vallet, No. 05-

16-00385-CV, 2016 WL 7163824, at *5 (Tex. App.—Dallas Dec. 8, 2016, no pet.)

(mem. op.) (plaintiff’s claim for intentional infliction of emotional distress is

intentional tort for which immunity has not been waived under Tort Claims Act).

We conclude that, on this second ground as well, any waiver of immunity found in

the Tort Claims Act does not apply to Thomas’s claims.

      We conclude the trial court did not err when it granted DHA’s plea to the

jurisdiction. Thomas’s claims were barred by governmental immunity; the trial court

lacked subject matter jurisdiction to hear them.

                                         –6–
                                   Conclusion

      We affirm the trial court’s order granting appellee DHA’s plea to the

jurisdiction and dismissing Thomas’s claims with prejudice.




                                         /Bill Pedersen, III//
                                         BILL PEDERSEN, III
210273f.p05                              JUSTICE




                                       –7–
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   JUDGMENT

 CAROLYN S. THOMAS, Appellant                  On Appeal from the 162nd Judicial
                                               District Court, Dallas County, Texas
 No. 05-21-00273-CV           V.               Trial Court Cause No. DC-20-00824.
                                               Opinion delivered by Justice
 DALLAS HOUSING AUTHORITY,                     Pedersen, III. Justices Partida-
 Appellee                                      Kipness and Nowell participating.

       In accordance with this Court’s opinion of this date, the order of the trial
court is AFFIRMED.

       It is ORDERED that appellee Dallas Housing Authority recover its costs of
this appeal from appellant Carolyn S. Thomas.


Judgment entered this 3rd day of June, 2022.




                                         –8–